Title: To Thomas Jefferson from Joseph Fenwick, 13 February 1792
From: Fenwick, Joseph
To: Jefferson, Thomas


          Bordeaux, 13 Feb. 1792. He encloses a report on American ships entering and clearing this port for the last half of 1791. The figures for outward cargoes are somewhat inexact for want of means to obtain more precise information.  He has included American produce brought here by French vessels. He also includes a report on arrivals of American ships at Bayonne, “the only place where any American vessels have discharged within my district.” Joseph Lamoliate, his agent in Bayonne, has not been recognized by that city because of the failure of the minister of foreign affairs to issue his exequatur. He has not renewed his request for Lamoliate’s exequatur, this “not being a time to repeat an application for things not very important.”—He wrote on 24 Dec. 1791 by Captain King of the Sally and sent a duplicate by the Perseverance Boys, but since then has received no letters from TJ. The French political situation remains doubtful. Public credit and confidence are on the decline. Specie is 35 and 50 pct. better than assignats, and the exchange rate in England is 5 ½ sterling per livre, nearly the same as in Spain and Holland.—Preparations for war continue but without the certainty of a rupture. The French emigrants are helpless without the aid of the Emperor, who is perceived by the National Assembly as an enemy of the revolution.—French commerce is now languid because of colonial problems and the difficulty of making remittances from France. This situation is expected to change for the better in a few months.—He encloses “by particular request, the proces verbal of the Club of the friends to the Constitution, of Bordeaux.”
        